Citation Nr: 1332967	
Decision Date: 10/22/13    Archive Date: 10/24/13

DOCKET NO.  11-05 558A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel

INTRODUCTION

The Veteran served on active duty from October 1965 to September 1969.  

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.


REMAND

The Veteran claims that he currently has bilateral hearing loss and tinnitus due to in-service noise exposure.  He contends that he was exposed to hazardous noise during his service in the Navy as an interior communications electrician.  He also asserts that his tinnitus began while he was on active duty and claims to have experienced a continuity of symptoms since service.  

The report of the Veteran's examination for entrance onto active duty shows that his ears were found to be normal and that no hearing loss disability was identified An October 1966 service treatment record reflects his report of pain in his ears.  The audiological examination revealed hearing loss in the left ear at 500 Hertz, as defined by 38 C.F.R. § 3.385 (2013).  It does not appear that audiometric testing was conducted at the time of the Veteran's September 1969 separation examination; however, whisper voice testing completed at that time was reported as 15/15, bilaterally.

Post-service medical records are scant and do not include a diagnosis of hearing loss or tinnitus.  However, the Veteran is competent to describe the nature and extent of his naval noise exposure and his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In this regard, the Veteran has not been provided with a VA examination in response to his claims.  Thus, the Board finds that one is needed to determine whether the Veteran currently has a hearing loss disability as defined by VA regulation and whether the claimed disorders are related to his naval service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain all available, outstanding records pertinent to the Veteran's claims.

2.  Then, the RO or the AMC should arrange for the Veteran to undergo a VA examination by an examiner with sufficient expertise to determine the nature and etiology of the claimed bilateral hearing loss and tinnitus disorders.

The claims file and any pertinent evidence in Virtual VA that is not contained in the claims file must be made available to and reviewed by the examiner.  All indicated testing and studies should be performed.

Based on the review of the Veteran's pertinent history and the examination results, the examiner should state whether the Veteran currently has hearing loss as defined by 38 C.F.R. § 3.385 (2013).  The examiner should opine whether there is a 50 percent or better probability that the Veteran's hearing loss and tinnitus are related to his active service, to include in-service noise exposure.  The examiner must convert the Veteran's October 1966 pure tone thresholds from ASA standards to ISO-ANSI standards prior to rendering any opinion. 

In rendering the opinion, the examiner must be mindful that although hearing loss may not be shown in service or at separation from service, service connection can still be established if the medical evidence shows that it is actually due to incidents during service.  

The examiner must also state whether any degree of tinnitus is related to or aggravated by bilateral hearing loss.

For purposes of the opinion, the examiner should assume that the Veteran is a reliable historian.  

The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the claims for service connection for bilateral hearing loss disability and tinnitus in light of all pertinent evidence and legal authority.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a Supplemental Statement of the Case and afford them the appropriate time period for response before the case is returned, if so indicated, to the Board for further appellate action.

By this remand the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

